Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01395-CV

                               LINDA K. MCCRARY, Appellant

                                                 V.

                EUSTOLIA P. RIOS AND LEONARDO M. RIOS, Appellees

                       On Appeal from the County Court at Law No. 1
                                    Hunt County, Texas
                            Trial Court Cause No. CC1800388

                                             ORDER
       Before the Court is appellant’s motion to file brief. The motion was mailed February 27,

2019 and appears to be in response to our January 28, 2019 order directing appellant to file her

brief no later than February 28, 2019. It presents arguments concerning a security deposit and

apparent supersedeas bond appellant posted.

       We construe the motion as appellant’s brief on the merits. However, it fails to comply

with the briefing requirements of Texas Rule of Appellate Procedure 38.1. Specifically, it does

not contain (1) a complete list of all parties to the trial court’s judgment or appealed order and

the names and addresses of all trial and appellate counsel; (2) a table of contents; (3) an index of

authorities; (4) a statement of the nature of the case and the trial court’s disposition of the case;

(5) a statement of facts supported by record references; or, (6) argument for the contentions made
with citations to the record. See TEX. R. APP. P. 38.1(a)-(d), (g), (i). Accordingly, we ORDER

appellant to file, no later than March 18, 2019, an amended brief that complies with the briefing

rules. The brief shall also be served on appellees in accordance with appellate rule 9.5. See id.

9.5.

       We caution appellant that failure to comply may result in dismissal of the appeal without

further notice. See id. 38.8(a)(1), 42.3(b),(c).



                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE